                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

 GESTURE TECHNOLOGY PARTNERS,
 LLC,
                                                         C.A. NO. 2:21-cv-00040-JRG
               Plaintiff,                               LEAD CONSOLIDATED CASE
        v.                                                JURY TRIAL DEMANDED
 HUAWEI DEVICE CO., LTD.,
 HUAWEI DEVICE USA, INC.,



 SAMSUNG ELECTRONICS CO., LTD.                             C.A. NO. 2:21-cv-00041-JRG
 AND SAMSUNG ELECTRONICS
 AMERICA, INC.,

               Defendants.



 PLAINTIFF GESTURE TECHNOLOGY PARTNERS, LLC’S UNOPPOSED MOTION
            TO WITHDRAW JONATHAN L. HARDT AS COUNSEL

       Plaintiff Gesture Technology Partners, LLC (“GTP”) hereby files this Unopposed Motion

to Withdraw as Counsel and respectfully requests that Jonathan L. Hardt be permitted to withdraw

herein as counsel of record for GTP. Plaintiff will continue to be represented by counsel of the

firm Williams Simons & Landis PLLC.

       Granting this Motion will cause no prejudice to any party or delay in this matter.

Defendants are unopposed to this withdrawal.
Dated: June 11, 2021   Respectfully submitted,


                       By: /s/ Jonathan L. Hardt
                       Jonathan L. Hardt
                       Texas State Bar No. 24039906
                       WILLIAMS SIMONS & LANDIS PLLC
                       327 Congress Ave., Suite 490
                       Austin, TX 78701
                       Tel: 512-543-1354
                       jhardt@wsltrial.com

                       Attorneys for Gesture Technology Partners, LLC.
                                  CERTIFICATE OF CONFERENCE


          The undersigned hereby certifies that counsel has complied with the meet and confer

requirements of Local Rule CV-7(h). Counsel for both parties discussed the issues presented here

via email on June 3, 2021. Defendants indicated that they were not opposed to the relief sought

herein.

                                              By: /s/ Jonathan L. Hardt
                                              Jonathan L. Hardt


                                     CERTIFICATE OF SERVICE

          The undersigned hereby certifies that on June 11, 2021, the undersigned caused a copy of

the foregoing document to be served on all counsel of record, via the Court's CM/ECF system,

pursuant to the Federal Rules of Civil Procedure.


                                              By: /s/ Jonathan L. Hardt
                                              Jonathan L. Hardt
